                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA

                   Plaintiff,                          Case No.     8:03CR290

     vs.
                                                                  ORDER
STERLING McKOY,

                   Defendant.



    Before the Court is the request for transcript of hearing held on August 7, 2019.

    IT IS ORDERED:

    1.     The request for transcript, filing [554] is granted.

    2.     Sterling McKoy, is advised that the cost of the transcript is $94.90. To
           proceed with this request, payment should be sent to the Clerk of Court.
           Should the cost of the transcript exceed this amount, the requestor will be
           required to pay the difference. Likewise, should the cost of the transcript be
           less than $94.90, a refund check will be issued.

    3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a
           transcript of the hearing held on August 7, 2019. A copy of this order should
           also be mailed to Sterling McKoy.

    DATED: September 6, 2019

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
